DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 19-21, 23, 33, 25-26, 28-30, 32-33,   is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NARASIMHA (NARASIMHA et al: US 20210306904)
Regarding claim 16, 25,  NARASIMHA (NARASIMHA et al: US 20210306904) discloses first integrated access backhaul (IAB) node, the first IAB node/method thereof, comprising: 
a transceiver; and 
at least one processor configured to: 
identify a buffer load of the first IAB node or at least one command received from a second IAB node, via a backhaul adaptation protocol (BAP) layer (NARASIMHA: Fig. 3, ¶27, ¶40, ¶35, ¶31, identify that a buffer occupancy level has crossed a level via a backhaul adaptation protocol (BAP); the buffer occupancy level at node 106 (first IAB node) is identified), and 
in case that the buffer load exceeds a specified level or a command for requesting a BAP flow control feedback is received, transmit, via the transceiver, a BAP flow control feedback to the second IAB node (NARASIMHA: Fig. 3, ¶27, ¶22, ¶35, ¶31, buffer occupancy status is triggered at the node 106 (first IAB node) upon crossing a critical level or upon receiving a BSR (equivalent to a command message) and the BOS is transmitted to node 110 (second IAB node) ).

Regarding claim 17, 26 NARASIMHA discloses a first IAB node/method, of claim 16/25, wherein the BAP flow control feedback includes information regarding an available buffer size (NARASIMHA: ¶46, buffer availability is included in the feedback i.e. the BOS/buffer occupancy status).


Regarding claim 19, 28, NARASIMHA first IAB node of claim 16, wherein the at least one processor is further configured to: receive, via the transceiver, configuration information from the second IAB node, and identify the specified level based on the configuration information (NARASIMHA: ¶28, identification of the specified level is performed based on at least a BSR message from the second node which configures, at least, indirectly, the relative parent node to measure the occupancy and send the BOS to the second node).

Regarding claim 20, 29, NARASHIMA discloses second integrated access backhaul (IAB) node, the second IAB node/method thereof, comprising: 
a transceiver; and at least one processor configured to: 
transmit, via the transceiver, a command for requesting a backhaul adaptation protocol (BAP) flow control feedback to a first IAB node, via a BAP layer, and receive, via the transceiver, a BAP flow control feedback from the first IAB node based on the transmitted command (NARASIMHA: Fig. 3, ¶27, ¶40, ¶35, ¶31, identify that a buffer occupancy level has crossed a level via a backhaul adaptation protocol (BAP); NARASIMHA: Fig. 3, ¶27, ¶22, ¶35, ¶31, buffer occupancy status is triggered upon crossing a critical level or upon receiving a BSR (equivalent to a command message); node 110 (second IAB node) ).

Regarding claim 21, 30, NARASHIMA discloses second IAB node of claim 20/29, wherein the BAP flow control feedback includes information regarding an available buffer size (NARASIMHA: ¶46, buffer availability is included in the feedback i.e. the BOS/buffer occupancy status).


Regarding claim 23, 32 NARASHIMA discloses second IAB node of claim 20/29, wherein in case that a buffer load of the first IAB node exceeds a specified level, the BAP flow control feedback is transmitted, from the first IAB node to the second IAB node (NARASIMHA: Fig. 3, ¶27, ¶22, ¶35, ¶31, buffer occupancy status is triggered upon crossing a critical level and is sent to a second IAB node (uplink or downlink,¶20)).

Regarding claim 24, 33, NARASHIMA discloses a method of claim 32, further comprising: transmitting configuration information including information regarding the specified level, to the first IAB node (NARASIMHA: ¶28, identification of the specified level is performed based on at least a BSR message from the second node which configures, at least, indirectly, the relative parent node to measure the occupancy and send the BOS to the second node).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claim 18, 22, 27, 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over NARASIMHA et al (US 2021/0306904) in view of NARASMHA2  (NARASIMHA et al: US 2021/0211928).
Regarding claim 18, 27, NARASIMHA discloses first IAB node of claim 16, wherein the BAP flow control feedback (NARASIMHA: ¶35, ¶40, Fig. 3, the buffer occupancy status is feedback to the source of the data of the bearer).
NARASIMHA remains silent regarding, however, NARASIMHA2 discloses feedback including a backhaul radio link control (BH RLC) channel identifier (ID) (NARASIMHA: ¶108, Fig. 12, backhaul RLC channel specific ID is included in a feedback message to the source of the data of the bearer).
A person of ordinary skill in the art working with the invention of NARASIMHA would have been motivated to use the teachings of NARASIMHA2 as it provides a well-known information in a feedback congestion notification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of NARASIMHA with teachings of NARASIMHA2 in order to improve compatibility and comply with the protocol.
Regarding claim 22, 31 NARASIMHA discloses second IAB node of claim 20, wherein the BAP flow control feedback (NARASIMHA: ¶35, ¶40, Fig. 3, the buffer occupancy status is feedback to the source of the data of the bearer).
NARASIMHA remains silent regarding, however, NARASIMHA2 discloses feedback including a backhaul radio link control (BH RLC) channel identifier (ID) (NARASIMHA: ¶108, Fig. 12, backhaul RLC channel specific ID is included in a feedback message to the source of the data of the bearer).
A person of ordinary skill in the art working with the invention of NARASIMHA would have been motivated to use the teachings of NARASIMHA2 as it provides a well-known information in a feedback congestion notification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of NARASIMHA with teachings of NARASIMHA2 in order to improve compatibility and comply with the protocol.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461